 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     ____________________________________________
 7                                                )
     SUPERIOR TANK LINES NORTHWEST                )
 8   DIVISION, LLC.,                              )
                                                  )                 Case No. C20-5093RSL
 9                         Plaintiff,             )
                v.                                )
10                                                )                 ORDER TO SHOW CAUSE
     ROBERT WALTERS, et al.,                      )
11                                                )
                           Defendants.            )
12   ____________________________________________ )
13
                   On March 4, 2020, the Court issued an order requiring the parties to file a Joint
14
     Status Report by April 1, 2020. No such report has been filed and the parties have not sought or
15
     obtained an extension of time in which to make the required submission. The parties shall, no
16
     later than Thursday, April 30, 2020, file their Joint Status Report and show cause to the Court
17
     why sanctions including dismissal should not be imposed for their failure to comply with the
18
     Order of March 4, 2020. The Clerk is directed to place this Order to Show Cause on the Court’s
19
     calendar for Friday, May 1, 2020.
20
21                 DATED this 9th day of April 2020.
22
23
24
                                               A
                                               Robert S. Lasnik
25                                             United States District Judge

26

     ORDER TO SHOW CAUSE
